Title: June 27. Wednesday Morn.
From: Adams, John
To: 


       Very fine—likely to be hot—at my Office early. The only Way to compose myself and collect my Thoughts is to set down at my Table, place my Diary before me, and take my Pen into my Hand. This Apparatus takes off my Attention from other Objects. Pen, Ink and Paper and a sitting Posture, are great Helps to Attention and thinking.
       Took an Airing in the Chaise with my Brother Sam. Adams, who returned and dined with me. He says he never looked forward in his Life, never planned, laid a scheme, or formed a design of laying up any Thing for himself or others after him. I told him, I could not say that of myself, if that had been true of me, you would never have seen my Face—and I think this was true. I was necessitated to ponder in my Youth, to consider of Ways and Means of raising a Subsistence, food and Rayment, and Books and Money to pay for my Education to the Bar. So that I must have sunk into total Contempt and Obscurity, if not perished for Want, if I had not planned for futurity. And it is no Damage to a young Man to learn the Art of living, early, if it is at the Expence of much musing and pondering and Anxiety.
      